Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 1 of 13 PAGEID #: 1153




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


 ANDREW L. RICE, et al.,

        Plaintiffs,                        :          Case No. 2:19-cv-504

 v.                                                   Judge Sarah D. Morrison
                                                      Magistrate Judge Chelsey M.
                                                      Vascura
 VILLAGE OF JOHNSTOWN, OHIO,
                                           :
       Defendant.

                              OPINION AND ORDER

       This matter is before the Court on the Parties’ cross-motions for summary

 judgment. (ECF Nos. 27, 29). For the reasons that follow, the Court GRANTS

 Defendant’s Motion for Summary Judgment and DENIES Plaintiffs’ Motion for

 Partial Summary Judgment.

 I.    STATEMENT OF THE FACTS

       The facts here are undisputed:

       Plaintiffs Andrew Rice, Mary Neda Ann Shaub, and the Parker Family Trust

 own an 80-acre parcel of land (the “Parcel”) in Monroe Township, Ohio. (Wilcox

 Decl., ¶ 3, ECF No. 29-2). In 2017, Plaintiffs Wilcox Investment Group, LLC and

 Wilcox Communities, LLC (collectively, “Wilcox”) entered into a purchase

 agreement to buy the Parcel, contingent on, among other things, rezoning the

 property. (Id. ¶ 4). Wilcox’s plan was to create the “Concord Trails” planned unit

 development (“PUD”), a mix of attached condominiums, detached patio homes, and



                                           1
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 2 of 13 PAGEID #: 1154




 single-family lots. (Id. ¶ 2). But instead of Monroe Township, Wilcox wanted the

 Concord Trails development to be located in Defendant Village of Johnstown, which

 is adjacent to the Parcel and Monroe Township. (Id.). If the Parcel was annexed into

 the village, Concord Trails residents would have access to Johnstown’s municipal

 services, including its police protection and street maintenance. (Lenner Depo., pp.

 104–105, ECF No. 26-1). To that end, Wilcox filed separate applications with

 Johnstown: one to rezone and another for annexation. (Wilcox Decl., ¶ 3, ECF No.

 29-2).

          A.    Rezoning

          Wilcox spent “nearly two years and hundreds of thousands of dollars”

 working with Johnstown on the intended PUD. (Id. ¶ 5). This included written and

 oral presentations to the public and to the Village Council, Johnstown’s legislative

 body. (Id. ¶ 6). However, Plaintiffs’ Preliminary PUD Plan was not submitted to the

 Village Council. Instead, it was submitted to the Planning and Zoning Commission

 (“P & Z Commission”), individuals appointed by the Village Council to initially hear

 zoning applications. (Id. ¶ 7). See JOHNSTOWN, OHIO, CHARTER, SECTION 7.03(b).

          At the time the plaintiffs were going through the process, if the P & Z

 Commission approved a zoning application, the application would then move

 forward to Johnstown’s Village Council; a denial by the P & Z Commission ended

 the review. That is because Johnstown Ordinance 1179.02 provided that “[a]pproval

 in principle with modification shall be necessary before an applicant may submit a

 final development plan.” JOHNSTOWN, OHIO, ORD. NO. 1179.02 (effective until May



                                             2
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 3 of 13 PAGEID #: 1155




 16, 2019). In other words, preliminary approval by the P & Z Commission was a

 prerequisite to Village Council consideration. A denied application could not be

 appealed to the Village Council.

       The P & Z Commission received little direction in reviewing zoning

 applications under Johnstown Ordinance 1179.02. The P & Z Commission was

 instructed to consider whether the application was “consistent with the intent and

 purpose of this Zoning Ordinance,” the “proposed development advances the general

 welfare of the community and neighborhood”; and the “benefits, combinations of

 various land uses, and the surrounding area justify the deviation from standard

 district.” JOHNSTOWN, OHIO, ORD. NO. 1179.02 (effective until May 16, 2019).

 Johnstown did not provide any other instruction. Id. (See also Lenner Depo., p. 95,

 ECF No. 26-1).

       Plaintiffs’ Preliminary PUD Plan was submitted to the P & Z Commission in

 July 2018 and a revised plan was submitted in September 2018. (Wilcox Decl.,

 ¶¶ 26–29, ECF No. 30-2). On September 19, 2018, the P & Z Commission rejected

 Wilcox’s revised Preliminary PUD Plan. (Id. ¶ 29). Because of that rejection,

 Wilcox’s proposed PUD plan was never considered by the Village Council. (Id.).

       B.     Annexation

       In addition to P & Z Commission approval, Plaintiffs’ Preliminary PUD Plan

 application was contingent on annexation. (Lenner Depo., pp. 87, 142, ECF No. 26-

 1; Pls. Ex. D, ECF No. 29-4). Plaintiffs petitioned to annex the Parcel from Monroe

 Township into the Village of Johnstown around the same time they submitted the



                                          3
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 4 of 13 PAGEID #: 1156




 Preliminary PUD Plan to the P & Z Commission. (Wilcox Decl., ¶ 20, ECF No. 30-2).

 This annexation petition expired before Johnstown acted. (Id. ¶ 35). A second

 annexation petition was filed not long after. (Id. ¶ 36). On June 16, 2020,

 Johnstown’s Village Council rejected the second annexation petition in a 7-0 vote.

 (Id.). Plaintiffs do not challenge the denial of their annexation petition. 1

       C.     Revised P & Z Commission Ordinance

       On May 16, 2019, after the filing of this action, Johnstown Ordinance 1179.02

 was amended with two significant changes. JOHNSTOWN, OHIO, ORD. NO. 1179.02

 (effective May 16, 2019). First, any decision on a zoning application by the

 P & Z Commission (approval, approval with modifications, or disapproval) will now

 go to the Village Council. Id. Second, the P & Z Commission is now provided with

 seven criteria it must consider in reviewing a zoning application. Id.

 II.   Procedural History

       On February 14, 2019, Plaintiffs filed a complaint alleging that Johnstown

 Ordinance 1179.02 violated Due Process under the United States Constitution

 (Count I) and was an impermissible delegation of legislative authority to private

 individuals in violation of the Ohio Constitution (Count II). (ECF No. 1). Plaintiffs

 seek declaratory judgment, injunctive relief, compensatory damages, attorney’s fees

 and costs, and punitive damages.




       1 While Plaintiffs call the rejections of their annexation petitions “arbitrary
 and capricious” in heading E of the facts section of their Memo Contra, they fail to
 challenge the rejections in their Complaint and they do not develop any legal
 argument supporting this characterization. (ECF No. 30, p. 8).
                                             4
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 5 of 13 PAGEID #: 1157




        Both sides moved for summary judgment (ECF Nos. 27, 29), and those

 Motions were fully briefed. (ECF Nos. 30, 31, 32, 33). This Court then asked the

 parties to brief the issue of constitutional standing. (ECF No. 34). With this

 supplemental briefing (ECF Nos. 35, 36), the cross-motions for summary judgment

 are now ripe for review.

 III.   STANDARD OF REVIEW

        Summary judgment is appropriate when “there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a). The movant has the burden of establishing there are no genuine

 issues of material fact, which may be achieved by demonstrating the nonmoving

 party lacks evidence to support an essential element of its claim. Celotex Corp. v.

 Catrett, 477 U.S. 317, 322–23 (1986); Barnhart v. Pickrel, Schaeffer & Ebeling Co.,

 12 F.3d 1382, 1388–89 (6th Cir. 1993). The burden then shifts to the nonmoving

 party to “set forth specific facts showing that there is a genuine issue for trial.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (internal quotations

 omitted). When evaluating a motion for summary judgment, the evidence must be

 viewed in the light most favorable to the non-moving party. Adickes v. S.H. Kress &

 Co., 398 U.S. 144, 157 (1970).

        “When parties file cross-motions for summary judgment, the making of such

 inherently contradictory claims does not constitute an agreement that if one is

 rejected the other is necessarily justified or that the losing party waives judicial

 consideration and determination whether genuine issues of material fact exist.”



                                             5
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 6 of 13 PAGEID #: 1158




 B.F. Goodrich Co. v. U.S. Filter Corp., 245 F.3d 587, 593 (6th Cir. 2001). A genuine

 issue exists if the nonmoving party can present “significant probative evidence” to

 show that “there is [more than] some metaphysical doubt as to the material facts.”

 Moore v. Philip Morris Cos., 8 F.3d 335, 340 (6th Cir. 1993). In other words, “the

 evidence is such that a reasonable jury could return a verdict for the nonmoving

 party.” Anderson, 477 U.S. at 248; see also Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 597–98 (1986) (concluding that summary judgment is

 appropriate when the evidence could not lead the trier of fact to find for the non-

 moving party).

 IV.   ANALYSIS

       “Article III standing is a jurisdictional requirement that cannot be waived,

 and such may be brought up at any time in the proceeding.” Zurich Ins. Co. v.

 Logitrans, Inc., 297 F.3d 528, 531 (6th Cir. 2002) (citation omitted). Article III

 standing is a prerequisite both for a plaintiff’s federal claims and his state law

 claims. See Davis v. Detroit Pub. Sch. Cmty. Dist., No. 18-2304, 2020 U.S. App.

 LEXIS 35207, at *10 (6th Cir. Nov. 6, 2020) (citation omitted) (federal courts must

 determine whether a plaintiff has Article III standing before considering whether

 he has state law standing). “Once standing concerns arise—whether raised by

 defendants, or sua sponte by the Court in meeting its obligation to ensure its own

 jurisdiction—Plaintiffs carry the burden to establish that standing requirements

 are met.” Solis v. Emery Fed. Credit Union, 459 F. Supp. 3d 981, 988 (S.D. Ohio

 2020) (Cole, J.) (citing Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)).



                                            6
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 7 of 13 PAGEID #: 1159




       Plaintiffs must establish the following to meet the requirements of

 constitutional standing: “(1) that they have suffered an injury in fact—an invasion

 of a legally protected interest which is (a) concrete and particularized, and (b) actual

 or imminent, not conjectural or hypothetical, (2) that a causal link exists between

 the injury and the conduct complained of, . . . and (3) that it is likely, as opposed to

 merely speculative, that the injury will be redressed by a favorable decision.”

 Midwest Media Prop., LLC v. Symmes Twp., Ohio, 503 F.3d 456, 461 (6th Cir. 2007)

 (quotations and citations omitted). Each element of standing must be supported

 with the “manner and degree of evidence required at the successive stages of the

 litigation in the same way as any other matter on which the plaintiff bears the

 burden of proof.” Kolesar v. Allstate Ins. Co., 814 F. App’x 988, 989 (6th Cir. 2020)

 (citation and quotations omitted). At least one litigant must have standing for each

 form of relief sought. Kanuszewski v. Mich. HHS, 927 F.3d 396, 406 (6th Cir. 2019)

 (citing Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017)).

       Plaintiffs allege that Johnstown unlawfully delegated its legislative authority

 to the P & Z Commission and such delegation caused the denial of their Preliminary

 PUD Plan application for the Parcel. (ECF No. 36, p. 3). Plaintiffs seek monetary

 damages for this denial, as well as declaratory and injunctive relief. 2



       2 Plaintiffs only challenge the ordinance as it previously existed. Accordingly,
 even if the plaintiffs had standing to bring their claims, which they do not,
 Johnstown’s amendment of Ordinance 1179.02 likely mooted Plaintiffs’ requests for
 declaratory and injunctive relief. See Bench Billboard Co. v. City of Cincinnati, 675
 F.3d 974, 982 (6th Cir. 2012) (holding that request for declaratory and injunctive
 relief concerning unconstitutional ordinance was mooted by adoption of new
 ordinance following motion for summary judgment).
                                             7
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 8 of 13 PAGEID #: 1160




        A.     Injury In Fact

        “To establish injury in fact, a plaintiff must show that he or she suffered an

 invasion of a legally protected interest that is concrete and particularized and

 actual or imminent, not conjectural or hypothetical. Spokeo, Inc. v. Robins, 136 S.

 Ct. 1540, 1548 (2016) (citation and quotations omitted). For an injury to be

 particularized, a plaintiff “must show that a defendant’s actions have harmed the

 plaintiff in a personal way, not in a generalized way that equally affects everyone

 else.” CHKRS, LLC v. City of Dublin, 984 F.3d 483, 488 (6th Cir. 2021) (citing Lance

 v. Coffman, 549 U.S. 437, 439 (2007)). For the injury to be concrete, the injury must

 be real and not abstract, meaning it is a type of injury traditionally redressed by the

 courts. Id. (citation omitted). And finally, the interest must be a legally protected

 one, in other words, a “right to relief if the court accepts the plaintiff's

 interpretation of the constitutional or statutory laws on which the complaint relies.”

 Id. (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89-90 (1998)).

        Plaintiffs must fall under the challenged provision to be eligible for the right

 to relief. Brintley v. Aeroquip Credit Union 18-2326, 936 F.3d 489, 492 (6th Cir.

 2019). Property owners within a jurisdiction’s boundaries challenging a zoning

 ordinance meet this requirement. See, e.g., Loesel v. City of Frankenmuth, No. 08-

 11131-BC, 2009 U.S. Dist. LEXIS 25956, at *30 (E.D. Mich. Mar. 27, 2009) (holding

 that property owner had standing when a municipality passed a zoning ordinance

 that scuttled a deal with Wal-Mart). But because zoning ordinances do not go

 beyond a municipality’s boundaries under Ohio law, those outside the boundaries



                                              8
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 9 of 13 PAGEID #: 1161




 generally do not have standing. See, e.g., Clifton v. Vill. of Blanchester, 964 N.E.2d

 414, syllabus (Ohio 2012) (“property owner lacks standing to bring a regulatory-

 taking claim against a municipality when the affected property is outside the

 municipality’s corporate limits”). But see Moore v. City of Middletown, 975 N.E.2d

 977, syllabus (Ohio 2012) (“Property owners whose property is adjacent to property

 rezoned by a foreign municipality may use a declaratory-judgment action to

 challenge the constitutionality of the zoning action if the owner pleads that he has

 suffered an injury caused by rezoning that is likely to be redressed.”).

          Here, Plaintiffs argue that Johnstown Ordinance 1179.02 “determined how

 Plaintiffs may exercise their constitutional right to use their own property” to

 establish injury in fact. (ECF No. 36, p. 3). But that is not so. Plaintiffs’ alleged

 injuries are injuries relating to their use of the Parcel. However, the Parcel is not in

 the Village of Johnstown so none of them have a legally protected interest vis-à-vis

 Johnstown Ordinance 1179.02. That ordinance simply does not apply to them.

 Without a right to relief, Plaintiffs failed to establish an injury in fact and lack

 Article III standing to bring their Due Process claim. See Carney v. Adams, __ U.S.

 __, __, 141 S.Ct. 493, 501 (2020) (recognizing the “longstanding legal doctrine

 preventing [courts] from providing advisory opinions at the request of one who,

 without other concrete injury, believes that the government is not following the

 law.”)




                                             9
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 10 of 13 PAGEID #: 1162




       While the Plaintiffs’ failure to meet the first requirement of standing ends

 the analysis, the Court will address the remaining two requirements for

 completeness.

       B.     Causality

       For Plaintiffs to succeed on the second requirement of standing, their injury

 must be fairly traceable to the challenged conduct. Buchholz v. Tanick, 946 F.3d

 855, 866 (6th Cir. 2020) (citation omitted). At the summary judgment stage, each

 link between the injury and the challenged conduct must be supported with

 evidence. Ctr. for Biological Diversity v. Lueckel, 417 F.3d 532, 539 (6th Cir. 2005).

 For zoning challenges, it is “substantially more difficult to meet the minimum

 requirements of Art. III” for a non-resident than a resident. Warth v. Seldin, 422

 U.S. 490, 504 (1975). That is because non-residents cannot draw a line between

 their injury and zoning restrictions that do not apply to them. Id. at 506–16.

       Here, Plaintiffs have a causality problem. The denied Preliminary PUD Plan

 must be fairly traceable to Johnstown’s purportedly unlawful delegation to the

 P & Z Commission. While Plaintiffs assert that their injury is a violation of their

 Constitutional right to use their own property (ECF No. 36, p. 3), there is no

 evidence that the purportedly unlawful delegation to the P & Z Commission had

 any effect on Plaintiff’s ability to develop the Parcel. Johnstown Ordinance 1179.02

 does not and did not apply to the Parcel because it has at all times been located in

 Monroe Township. Because of that, Johnstown could not have approved the

 Preliminary PUD Plan regardless of the alleged unlawful delegation. Johnstown’s



                                           10
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 11 of 13 PAGEID #: 1163




 zoning ordinances and processes have no impact on how Plaintiffs develop their

 property. (Lenner Depo., pp. 87, 142, ECF No. 26-1; Pls. Ex. D, ECF No. 29-4).

       In response, Plaintiffs make several arguments that Johnstown is responsible

 for their injuries because Johnstown unlawfully delegated its zoning responsibilities

 to the P & Z Commission. None of their arguments are successful. Again, the

 P & Z Commission only matters if the Parcel is in Johnstown, and Plaintiffs concede

 that it is not. It also does not matter if the Preliminary PUD Plan should have been

 approved under Johnstown’s criteria—meeting the criteria does not create a link

 between the injury the unlawful act, delegation.

       Plaintiffs lack standing because Johnson did not cause their alleged injury.

 See Buchholz, 946 F.3d at 866 (when an injury is the plaintiff’s fault it breaks the

 causal chain). It was Plaintiffs’ calculated risk to pursue the Preliminary PUD Plan

 before the Parcel was annexed into the Village. (See ECF No. 30, p. 9, n. 3). That

 this risk did not pay off was not caused by the alleged unlawful delegation to the

 P & Z Commission. Rather, the move was a “self-inflicted injury [that] fails the

 second standing prerequisite, traceability.” Buchholz, 946 F.3d at 866.

       C.     Redressability

       Finally, Plaintiffs must show that “the injury will be redressed by a favorable

 decision.” Symmes Twp., 503 F.3d at 461 (quoting Lujan v. Defenders of Wildlife,

 504 U.S. 555, 560 (1992)). A plaintiff fails to meet this element if a determination on

 the constitutionally of an ordinance “would be of no consequence.” Vaduva v. City of

 Xenia, No. 3:17-cv-41, 2018 U.S. Dist. LEXIS 149790, at *11 (S.D. Ohio Sep. 4,



                                           11
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 12 of 13 PAGEID #: 1164




 2018) (Rose, J.). For example, in Symmes Twp., the plaintiffs challenged a sign

 ordinance that purportedly violated the First Amendment. Id. However, the

 plaintiffs failed to comply with the unchallenged portion of the ordinance—each

 proposed sign was too big under the township’s regulations. Id. Accordingly,

 Plaintiffs injury could not be redressed because, even if the Court invalidated the

 challenged ordinance, they still could not build their signs under the township’s

 height and size limitations. Id. The Sixth Circuit reasoned, “plaintiffs cannot

 tenably show that success in challenging other regulations of the sign ordinance will

 redress any injury caused by these regulations.” Id. at 462. As a result, the

 plaintiffs lacked standing under the “redressability” element. Id.

       So too, here. Plaintiffs have not challenged the rejection of their annexation

 petitions. (ECF No. 1). Thus, Plaintiffs cannot show that successfully challenging

 Johnstown Ordinance 1179.02 would redress the denied Preliminary PUD Plan,

 because, even if this Court found that Johnstown Ordinance 1179.02 was

 unconstitutional, the Parcel is in Monroe Township, not Johnstown. Plaintiffs also

 fail to meet the third requirement for standing.

 V.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant’s Motion for

 Summary Judgment (ECF No. 27) and DENIES Plaintiffs’ Motion for Partial

 Summary Judgment (ECF No. 29). The Clerk is DIRECTED to TERMINATE this

 case from the docket records of the United States District Court for the Southern

 District of Ohio, Eastern Division.



                                           12
Case: 2:19-cv-00504-SDM-CMV Doc #: 37 Filed: 02/18/21 Page: 13 of 13 PAGEID #: 1165




       IT IS SO ORDERED.

                                      /s/ Sarah D. Morrison
                                      SARAH D. MORRISON
                                      UNITED STATES DISTRICT JUDGE




                                        13
